

116 S3392 IS: Immigrants' Mental Health Act of 2020
U.S. Senate
2020-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3392IN THE SENATE OF THE UNITED STATESMarch 4, 2020Mr. Merkley (for himself, Mr. Markey, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo expand and improve access to trauma-informed mental health interventions for newly arriving immigrants at the border, to alleviate the stress of and provide education for border agents, and for other purposes. 1.Short titleThis Act may be cited as the Immigrants' Mental Health Act of 2020.2.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the Health Resources and Services Administration of the Department of Health and Human Services.(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Appropriations of the Senate;(B)the Committee on Homeland Security and Governmental Affairs of the Senate;(C)the Committee on Health, Education, Labor, and Pensions of the Senate;(D)the Committee on Appropriations of the House of Representatives; (E)the Committee on Homeland Security of the House of Representatives; and(F)the Committee on Energy and Commerce of the House of Representatives.(3)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary Health and Human Services for Mental Health and Substance Use.(4)CBPThe term CBP means U.S. Customs and Border Protection.(5)CBP detention facilityThe term CBP detention facility means any of the following facilities that typically detain migrants on behalf of CBP:(A)U.S. Border Patrol station.(B)Port of entry.(C)Checkpoint.(D)Forward operating base.(E)Secondary inspection area.(F)Short-term custody facility.(6)CommissionerThe term Commissioner means the Commissioner of U.S. Customs and Border Protection.(7)Forward operating baseThe term forward operating base means a permanent facility established by CBP in forward or remote locations, and designated as such by the Commissioner.3.Training for certain CBP personnel in mental health issues(a)Training To identify risk factors and warning signs in immigrants and refugees(1)In generalThe Commissioner, in consultation with the Assistant Secretary, the Administrator, and nongovernmental experts in the delivery of health care to children in humanitarian crises, shall develop and implement a training curriculum for CBP agents and officers assigned to CBP detention facilities to enable such agents and officers to identify the risk factors and warning signs in immigrants and refugees of mental health issues relating to trauma.(2)RequirementsThe training curriculum required under paragraph (1) shall—(A)apply to all CBP agents and officers working at CBP detention facilities;(B)provide for crisis intervention using a trauma-informed approach; and(C)provide for mental health screenings for immigrants and refugees arriving at the border in their preferred language or with appropriate language assistance.(b)Training To address mental health and wellness of CBP agents and officers(1)In generalThe Commissioner, in consultation with the Assistant Secretary, the Administrator, and nongovernmental experts in the delivery of mental health care, shall develop and implement a training curriculum for CBP agents and officers assigned to CBP detention facilities to address the mental health and wellness of the individuals working at such facilities.(2)RequirementThe training curriculum required under paragraph (1) shall be designed to help CBP agents and officers working at CBP detention facilities—(A)to better manage their own stress and the stress of their coworkers; and(B)to be more aware of the psychological pressures experienced during their jobs.(c)Annual review of trainingBeginning on October 1, 2021, the Assistant Secretary shall—(1)conduct an annual review of the training implemented pursuant to subsections (a) and (b); and(2)submit the results of each such review, including any recommendations for improvement of such training, to—(A)the Commissioner; and(B)the appropriate congressional committees.(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section—(1)$50,000 for fiscal year 2021, which shall be expended to develop the training described in subsections and (a) and (b); and(2)for each of the fiscal years 2022 through 2026—(A)$20,000 to implement the training described in subsections (a) and (b); and(B)such sums as may be necessary to review, and make recommendations for, such training pursuant to subsection (c).4.Staffing border facilities and detention centers(a)Staffing border facilities(1)In generalThe Commissioner shall assign at least 1 qualified mental or behavioral health expert to each CBP detention facility to adequately evaluate the mental health needs of immigrants, refugees, border patrol agents, and staff.(2)QualificationsA mental or behavioral health expert shall be considered to be qualified under paragraph (1) if he or she—(A)is bilingual;(B)is well-versed in culturally appropriate and trauma-informed interventions; and(C)has particular expertise in child or adolescent mental health or family mental health.(b)Authorization of appropriationsThere is authorized to be appropriated $3,000,000 for each of the fiscal years 2021 through 2025 to carry out this section.5.No sharing of Department of Health and Human Services mental health information for immigration hearings, asylum determinations, or removal proceedingsThe officers, employees, and agents of the Department of Health and Human Services, including the Office of Refugee Resettlement, may not share with the Department of Homeland Security, and the officers, employees, and agents of the Department of Homeland Security may not request or receive from the Department of Health and Human Services, for purposes of an immigration hearing, an asylum determination, or a deportation proceeding, any information or record—(1)related to the mental health of an alien; or(2)that was obtained or produced by a mental or behavioral health professional while the alien was in a shelter or otherwise in the custody of the Federal Government.